Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mary Harris appeals the magistrate judge’s order upholding the Commissioner’s denial of Harris’ applications for disability benefits and supplemental security income and the denial of her motion to alter or amend the judgment.* We have reviewed the record and discern no reversible error. Accordingly, we affirm for the reasons stated by the district court. Harris v. Colvin, No. l:13-cv-02503-SAG (D.Md. filed May 5, entered May 6, 2014; filed June 5, entered June 6, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the jurisdiction of the magistrate judge. See 28 U.S.C. § 636(c) (2012).